DETAILED ACTION
Notices to Applicant
This communication is a Non-Final on the merits. Claims 1-15 as filed 04/25/2022, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
Priority
The present application claims priority benefit to U.S. Provisional Application No. 62/781,755, filed 12/19/2018. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No. 2013/0325493 A1 (hereinafter “Wong et al.”).
RE: Claim 1 Wong et al. teaches the claimed: 
1. (Currently Amended) A method of developing a personalized digital model of at least part of an anatomy of a person with a computer system comprising a processor arrangement and a communication module under control of the processor arrangement, the method comprising, with said processor arrangement ((Wong et al., [0010]) ( ... a method of presenting health-related information, the method being performed by execution of computer readable program code by at least one processor of at least one computer system)): 
receiving input data relevant to an actual physical condition of at least part of the anatomy of the person with the communication module ((Wong et al., Abstract; [0043]-[0044]) (a computer generated 3-D model of the human body {avatar) is created by aggregating personal health and medical data of a user. This data may include data derived from the user's electronic medical record ... data regarding the user's medical history and physical characteristics are visualized on the avatar to map the past and present states of the user, and may be modified by a set of health variables for the purpose of projecting a future body image over established time intervals));
searching a database of digital models modelling different physical conditions of said at least part of the anatomy and automatically selecting a digital model from said database, wherein the digital model automatically selected ((Wong et al., [0038], [0039]-[0041]) (automatic changes to the models which can be based on data from a third party or an electronic medical record; selecting a digital model, where the system selects a default model based on sex and age from the database of default models; the customizable anatomical models may include default bodies for men and women of different ethnicities and ages, including children. Default medical avatars are avatars of healthy, idealized bodies. The digital models include morph targets, which allow for data inputs by the user or a third party to control the size and shape of polygons in the models ... users can make changes to these models based on data they input directly. Users can enter exact measurements of their body parts, including clothing sizes, so the medical avatar matches their current body dimensions. Or they can select a default 3-D anatomical body that most closely matches their own ... body types include the following {or a combination of the following): ectomorph, mesomorph, and endomorph));
personalizing the selected digital model by developing the modelled physical condition of the selected digital model with a physiological development model associated with said selected digital model based on the received input data such that the developed modelled physical condition more closely resembles said actual physical condition in accordance with said input data ((Wong et al., [0040]-[0044]) (data regarding the user's medical history and physical characteristics are visualized on the avatar to map the past and present states of the user, and may be modified by a set of health variables for the purpose of projecting a future body image over established time intervals, ... users can enter exact measurements of their body parts, including clothing sizes, so the medical avatar matches their current body dimensions. Or they can select a default 3-D anatomical body that most closely matches their own)); and 
generating an output of the personalized digital model of said person for storage on a data storage medium, wherein the personalized digital model is generated based on an onset of a medical condition or disease ((Wong et al., [0096], [0098], [0109]) (predictive analysis creates short and long term visualizations of future health conditions depending on current patient criteria such as smoking, wherein specific medical standards may predict that certain patient habits concerning diet and exercise and the use of substances such as cigarettes could result in specific diseases or conditions i.e. model generated based on an onset of a disease or condition  ... full transfer of data, facilitates the ability to send data from a user's device 84 - smartphone, tablet, laptop, or desktop - across a secure third party server 86 directly to a verified clinical provider. The user's device 84 stores the most recent and updated version of his or her medical avatar ... )).
RE: Claim 2 Wong et al. teaches the claimed:
2. (Previously Presented) The method of claim 1, further comprising: predicting an onset, treatment, or development of the actual physical condition of the at least part of the anatomy of the person over time by developing the modelled physical condition of the personalized digital model with the physiological development model, wherein the person is monitored before the actual physical condition has developed; and generating an output pertaining to said predicted development of the actual physical condition of said person. ((Wong et al., [0043], [0047], [0085], [0098]) (data regarding the user's medical history and physical characteristics are visualized on the avatar to map the past and present states of the user, and may be modified by a set of health variables for the purpose of projecting a future body image over established time intervals; the medical avatar may be used to visualize the positive effects of treatment compliance and the potential negative effects of non-compliance; monitoring a condition of a patient in a timeline/time-based fashion to provide a detailed chronology of health conditions; for example, monitoring a patient 15 years before the lungs are dramatically affected, and the user can see in yearly time intervals the progression of the illness over time; data regarding the user's medical history and physical characteristics are visualized on the avatar to map the past and present states of the user, and may be modified by a set of health variables for the purpose of projecting a future body image over established time intervals)).
RE: Claim 3 Wong et al. teaches the claimed:
3. (Original) The method of claim 1, wherein the physiological development model represents a disease model of said at least part of the anatomy.  ((Wong et al., [0045]) (a patient's medical avatar may be fully customized based on the patient's current health conditions, past medical history, and potential issues in the future. For example, diseased organs, tumors, injuries like broken bones and cuts, amputated limbs, prosthetics, medical implants, and cosmetic surgical changes can all be show in the medical avatar)).
RE: Claim 4 Wong et al. teaches the claimed:
4. (Original) The method of claim 1, wherein the at least part of the anatomy of the person comprises one of an organ, a system of organs, a lumen system and a musculoskeletal system of the person ((Wong et al., [0045]) (... diseased organs, tumors, injuries like broken bones and cuts, amputated limbs, prosthetics, medical implants, and cosmetic surgical changes can all be shown in the medical avatar)).
RE: Claim 5 Wong et al. teaches the claimed:
5. (Original) The method of claim 1, wherein the input data comprises at least one of information belonging to the person and information belonging to a relative of the person ((Wong et al., Abstract, [0096]) (a computer generated 3-D model of the human body {avatar) is created by aggregating personal health and medical data of a user. This data may include data derived from the user's electronic medical record, the second component, predictive analysis, creates short and long-term visualizations of future health conditions depending on current patient criteria, such as diet, exercise, smoking, family history, and genetic testing)).
RE: Claim 6 Wong et al. teaches the claimed:
6. (Original) The method of claim 1, further comprising: receiving further input data relating to an updated actual physical condition of the at least part of the anatomy of the person with the communication module ((Wong et al., [0082]) (inputting data relating to an updated actual physical condition, which includes, for example, symptoms {i.e., symptoms associated with a disease or condition) and/or procedure updates {i.e., post-operation medical condition, disease state, etc.); ... the timeline's starting point is the user's current age and last input ... a user may scroll to another section of the timeline where an input was made. The inputs can be of any variety, such as, but not limited to, notes made by the user about symptoms on a specific date and time, a Continuity of Care Document which was input by the user or a third party, and any medication or procedure updates made by either the user or a third party ...)); and
updating the personalized digital model by developing the modelled physical condition of the personalized digital model with the physiological development model based on the received further input data ((Wong et al., [0109], [0129], [0131]) (the user's device 84 stores the most recent and updated version of his or her medical avatar. When the user chooses to share the medical avatar with his or her clinical provider, the user can tap and select a "share" button on the display ...; weight loss visualization begins with defining current and target states; ... if the user's "Current" weight is 230lbs, and he or she shrinks the current state of his or her Medical Avatar to 180lbs, the reduction of 50 bs may indicate a range of 10-16months in the time meter field ...)).
RE: Claim 7 Wong et al. teaches the claimed:
7. (Original) The method of claim 6, further comprising generating an output comprising an indication of the updated modelled physical condition and transmitting said output to an electronic device registered to said person or to a medical practitioner caring for said person ((Wong et al., [0106], [0142]) (the second component of interface modalities is the ability to make the data interoperable and relay it to multiple device platforms. Mobile device platforms 102 include tablet computing devices {e.g. iPad, Galaxy, Nexus, etc.) and smart-phones {e.g., devices running iOS, Android, Windows, etc.; if the user has an appointment with an orthopedist, for example, to diagnose the pain, he or she may use the app to concisely share his or her medical narrative. The physician is better able to make an accurate diagnosis as he or she has full access to symptoms and other details that may be difficult to communicate verbally. The patient can also export a part or all of the notes he or she has entered about the symptoms into a compatible file format to share with the doctor)). 
RE: Claim 8 Wong et al. teaches the claimed:
8. (Original) The method of claim 6, further comprising adjusting the physiological development model based on the received further input data. ((Wong et al., [0098]) (once the user selects "smoking" as a risk factor, based on his or her current age and volume of cigarettes smoked, the medical avatar adjusts to reflect the visual profile at time intervals appropriate to the standard of care. Time intervals may also be adjusted by the user. In the case of the "smoking"  risk factor, it may be another 15 years before the lungs are dramatically affected, and the user can see in yearly time intervals the progression of the illness over time)).
RE: Claim 13 Wong et al. teaches the claimed: 
13. (Currently Amended) A computer program product for a personalized digital model of at least part of an anatomy of a person for a computer system comprising a processor arrangement and a communication module under control of said processor arrangement, the computer program product comprising a computer readable storage medium having computer readable programSerial No.: 16/704,641-5 - instructions embodied therewith for, when executed on the processor arrangement, cause the processor arrangement to implement the following steps: ((Wong et al., [0010]) ( ... a method of presenting health-related information, the method being performed by execution of computer readable program code by at least one processor of at least one computer system)): 
receive input data relevant to an actual physical condition of at least part of the anatomy of the person with the communication module  ((Wong et al., Abstract; [0043]-[0044]) (a computer generated 3-D model of the human body {avatar) is created by aggregating personal health and medical data of a user. This data may include data derived from the user's electronic medical record ... data regarding the user's medical history and physical characteristics are visualized on the avatar to map the past and present states of the user, and may be modified by a set of health variables for the purpose of projecting a future body image over established time intervals));
search a database of digital models modelling different physical conditions of said at least part of the anatomy and automatically select a digital model from said database, wherein the digital model automatically selected most closely matches the actual physical condition of the at least part of the anatomy of the person based on at least some of the received input data  ((Wong et al., [0038], [0039]-[0041]) (automatic changes to the models which can be based on data from a third party or an electronic medical record; selecting a digital model, where the system selects a default model based on sex and age from the database of default models; the customizable anatomical models may include default bodies for men and women of different ethnicities and ages, including children. Default medical avatars are avatars of healthy, idealized bodies. The digital models include morph targets, which allow for data inputs by the user or a third party to control the size and shape of polygons in the models ... users can make changes to these models based on data they input directly. Users can enter exact measurements of their body parts, including clothing sizes, so the medical avatar matches their current body dimensions. Or they can select a default 3-D anatomical body that most closely matches their own ... body types include the following {or a combination of the following): ectomorph, mesomorph, and endomorph));
personalize the selected digital model by developing the modelled physical condition of the selected digital model with a physiological development model associated with said selected digital model based on the received input data such that the developed modelled physical condition more closely resembles said actual physical condition in accordance with said input data  ((Wong et al., [0040]-[0044]) (data regarding the user's medical history and physical characteristics are visualized on the avatar to map the past and present states of the user, and may be modified by a set of health variables for the purpose of projecting a future body image over established time intervals, ... users can enter exact measurements of their body parts, including clothing sizes, so the medical avatar matches their current body dimensions. Or they can select a default 3-D anatomical body that most closely matches their own)); and 
generate an output of the personalized digital model of said person for storage on a data storage medium, wherein the personalized digital model is generated based on an onset of a medical condition or disease ((Wong et al., [0096], [0098], [0109]) (predictive analysis creates short and long term visualizations of future health conditions depending on current patient criteria such as smoking, wherein specific medical standards may predict that certain patient habits concerning diet and exercise and the use of substances such as cigarettes could result in specific diseases or conditions i.e. model generated based on an onset of a disease or condition  ... full transfer of data, facilitates the ability to send data from a user's device 84 - smartphone, tablet, laptop, or desktop - across a secure third party server 86 directly to a verified clinical provider. The user's device 84 stores the most recent and updated version of his or her medical avatar ... )).
RE: Claim 14 Wong et al. teaches the claimed:
14. (Original) A computer system comprising a processor arrangement and a communication module under control of said processor arrangement, wherein the processor arrangement is adapted to implement the method of claim 1 ((Wong et al., [0009]) (... the method being performed by execution of computer readable program code by at least one processor of at least one computer system. The method includes providing a three-dimensional anatomical model of a human which has a plurality of anatomical systems, ... a method of presenting health-related information, the method being performed by execution of computer readable program code by at least one processor of at least one computer system)).
RE: Claim 15 Wong et al. teaches the claimed:
15. (Original) The computer system of claim 14, further comprising the computer program product communicatively coupled to the processor arrangement. ((Wong et al., [0009]) ( ... a method being performed by execution of computer readable program code by at least one processor of at least one computer system)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2013/0325493 A1 (hereinafter “Wong et al.”) in view of U.S. Patent Application Pub. No. 2016/0148372 A1 (hereinafter “Itu et al.”). 
RE: Claim 9 Wong et al. teaches the claimed:
9. (Original) The method of claim 6.
Wong et al. fails to explicitly teach, but Itu et al. teaches the claimed: 
further comprising comparing the further input data to the input data, and if said further data is significantly different to the input data ((Itu et al., [0179], [0180], [0182])  (... the users' corrective actions taken to improve automatically identified features may be used to improve the feature detection in the future. The system learns from user inputs; where a system that learns from user inputs constitutes comparing further input data to input data; ... if measurements of the hemodynamic metric become available, the system may automatically or semi-automatically identify outlier cases or cases where the value of the metric is within a given standard deviation of the norm; where determining whether a metric is within a given standard deviation of a norm constitutes comparing further input data to input data, and where determining that a metric is not within a given standard deviation of the norm constitutes determining that further data is significantly different to input data));
searching the database of digital models modelling different physical conditions of said at least part of the anatomy and selecting a further digital model from said database that most closely matches the actual physical condition of the at least part of the anatomy of the person based on at least some of the received further input data Serial No.: 16/704,641-4-((Itu et al., [0181], [0182]) (searching the model database of digital models of blood flow through blood vessel branches; ... in the prediction phase, if the measured values of these 'flow' related features are available, these flow features are used as inputs in the features vector. In the absence of flow features, similar patients or similar models to the patient are located in the database from the geometric features to arrive at data-driven estimates of flow in different branches; where selecting a further digital model from the database that most closely matches the actual physical condition of the anatomy of the person based on input data is disclosed by the Itu et al. reference stating the identification a bad match, providing a reason for the existence of a bad match, which may include identifying the feature values that are most different, followed by generating new values having similar desirable/favorable features, adding the values having similar generated features to a database, then subsequently selecting the values which comprise the desirable/favorable model having the adapted database examples {i.e., selecting a further digital model from a database that most closely matches the actual physical condition of the anatomy of a person based on received input data));
personalizing the selected further digital model by developing the modelled physical condition of the selected further digital model with the physiological development model based on the received further input data such that the developed modelled physical condition more closely resembles said actual physical condition as described by said further input data ((Itu et al. [0181], [0182]) (... the training data is updated with new features characterizing flow as inputs. In the prediction phase, if the measured values of these 'flow' related features are available, these flow features are used as inputs in the feature vector. In the absence of flow features; a blood flow condition through branched vessels)); and 
generating an output of the personalized further digital model of said person for storage on the data storage medium ((Itu et al., , [0181-0182], [0219]) (output of hemodynamic models; medical imaging system; the memory 15 is additionally or alternatively a non-transitory computer readable storage medium with processing instructions. The memory 15 stores data representing instructions executable by the programmed processor 13 for hemodynamic metric estimation in medical imaging)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the method and system of mapping of anatomical features in medical imaging applications, further comprising comparing a further input data to an input data, and determining whether the further input data is significantly different to the input data and adding more desirable features as taught by Itu et al. within the method and system of developing a personalized digital model of at least part of the anatomy of a person as taught by Wong et al., with the motivation of improving the prediction for patient specific case data that lead to a bad match within a selected digital model thereby improving the accuracy of a physiological development model (Itu et al., [0182]).
RE: Claim 10 Wong et al. and Itu et al. teach the claimed:
10. (Original) The method of claim 9, wherein comparing the further input data to the input data comprises predicting the further input data with the personalized digital model, and wherein the further input data is considered to be significantly different to the input data if said further input data cannot be accurately predicted with the personalized digital model ((Itu et al., [0182]) (... when using the machine-learnt classifier to predict results for patient-specific data, bad matches between predicted and measured hemodynamic metrics might appear while validating the machine-learning classifier ... the workflow ... is used to enrich the database of synthetic cases so as to improve the prediction for the patient-specific cases that lead to a bad match ... the predicted value is compared with a measured value to identify the bad match)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the method and system of mapping of anatomical features in medical imaging applications, further comprising comparing a further input data to an input data, and determining whether the further input data is significantly different to the input data as taught by Itu et al. within the method and system of developing a personalized digital model of at least part of the anatomy of a person as taught by Wong et al., with the motivation of improving the prediction for patient specific case data that lead to a bad match within a selected digital model thereby improving the accuracy of a physiological development model (Itu et al., [0182]).
RE: Claim 11 Wong et al. and Itu et al. teach the claimed:
11. (Previously Presented) The method of claim 9, further comprising: receiving second further input data indicative of a potential further change to the actual physical condition of at least part of the anatomy of the person with the communication module ((Wong et al., [0039]-[0041], [0096]) (the customizable anatomical models may include default bodies for men and women of different ethnicities and ages, including children. Default medical avatars are avatars of healthy, idealized bodies. The digital models include morph targets, which allow for data inputs by the user or a third party to control the size and shape of polygons in the models ... users can make changes to these models based on data they input directly. Users can enter exact measurements of their body parts, including clothing sizes, so the medical avatar matches their current body dimensions. Or they can select a default 3-D anatomical body that most closely matches their own ... body types include the following {or a combination of the following): ectomorph, mesomorph, and endomorph; the second component, predictive analysis 76, creates short and long-term visualizations of future health conditions depending on current patient criteria, such as diet, exercise, smoking, family history, and genetic testing));
predicting the second further input data with the personalized digital model and the personalized further digital model respectively based on a period of time elapsed between receiving the further input data and receiving the second further input data using a physiological simulatio0n model ((Wong et al., [0096]) (... the user may select individual risk factors from within the "Predictive Analysis" screen, which is accessible via an icon on the application display. Within this screen, the patient may input risk factors, such as but not limited to the average number of cigarettes smoked per day and daily caloric intake. This data regarding a risk factor, along with the age of the patient, allows the application to determine the impact of the risk factor based on current health impact standards. The user then sees a visual display of the medical avatar at time intervals appropriate to the inputs, risk factor, age, and the standard of care. The time intervals could be in days, months or years, and as the user scrolls along these intervals on the timeline, the progression of the illness can be visualized over time as changes occurring to the appearance of the medical avatar. This allows patients to see directly the impact of current habits on their future bodies, and to alter behavior as necessary)).
Wong et al. fails to explicitly teach, but Itu et al. teaches the claimed: 
selecting one of the personalized digital model and the personalized further digital model as a working digital model based on an accuracy of the predicted second further input data with said models ((Itu et al., [0178]) ( ... automatic adaption is provided. Online machine learning is used where feedback about accuracy of one or more predictions are used to add non-synthetic examples to the database 28 so that repetition of the machine learning may result in a more accurate classifier. The system is capable of including the effects of known measurements. If the measurement of a hemodynamic parameter for a given patient is provided at any location, the system uses this information to improve the accuracy of any subsequent predictions. Further, the error in the original prediction at the location where data is provided may be used to improve the model's future performance)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the method and system of mapping of anatomical features in medical imaging applications through machine learning to accurately classify predictions regarding patient parameters to improve the model’s future performance as taught by Itu et al. within the method and system of developing a personalized digital model of at least part of the anatomy of a person as taught by Wong et al., with the motivation of improving the prediction for patient specific case data that lead to a bad match within a selected digital model thereby improving the accuracy of a physiological development model (Itu et al., [0182]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2013/0325493 A1 (hereinafter “Wong et al.”) in view of U.S. Patent Application Pub. No. 2016/0148372 A1 (hereinafter “Itu et al.”), and further in view of U.S. Patent Application Pub. No. 2007/0014452 A1 (hereinafter “Suresh”).
RE: Claim 12 Wong et al. and Itu et al. teach the claimed:
12. (Original) The method of claim 11.
Wong et al. and Itu et al. fail to explicitly teach, but Suresh teaches the claimed:
further comprising deleting the personalized digital model or the personalized further digital model if the predicted second further input data generated with said model significantly deviates from the actual second further input data.  ((Suresh, Abstract, [0014], [0220]-[0222]) ( ... a proposed cardiac intervention may be simulated by adding, deleting, and/or modifying at least one feature of the model, ...the database may include heart models that may be used for comparison with the altered model of the patient's heart ... updating and/or maintaining a database ... the images of the patient's heart before treatment and the model depiction of the treated heart, along with the predicted performance characteristics, may all be saved in a database. A user may compare actual data with predicted data and determine how to improve his technique to achieve the theoretical best results, [0220-0222]).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the method and system of creating a computerized interactive model of a heart based on patient data, further comprising deleting a personalized digital model when differences exist in comparing inputted data, as previously disclosed by Suresh, within the method of developing a personalized digital model of at least part of the anatomy of a person with a computer system as taught by Wong et al. and the method and system of mapping of anatomical features to develop an accurate patient model as taught by Itu et al. with the motivation of allowing a surgeon, for example, to improve medical treatment results through accurately updating and maintaining data and databases relating to a particular anatomical feature, such as a heart of a patient (Suresh, [0014], [0220-0222]).
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 04/25/2022. 
In the remarks, Applicant argues in substance that: 
Regarding the 102 rejection of claims 1-8 and 13-15 and the 103 rejection of claims 9-12, Applicant argues that the previously cited references fail to teach each of the limitations of currently amended independent claims 1 and 13. 
In response to Applicant’s argument that (a) regarding the 102 rejection of claims 1-8 and 13-15 and the 103 rejection of claims 9-12, Examiner respectfully disagrees. 
Examiner respectfully submits that previously cited reference Wong et al. teaches each of the limitations of the currently amended independent claims 1 and 13 under 102. 
	First, Applicant argues that Wong et al. does not disclose automatic selection of a digital model that closely matches a physical condition because Applicant argues Wong et al. teaches a user selection of default matching bodies and not merely matching a name of each anatomical part: Examiner respectfully disagrees. Examiner submits Wong et al. discloses three main components to the body personalization of a medical avatar, one of which includes automatic changes to the models which can be based on data from a third party or an electronic medical record. See Wong et al. at [0038]. In this way, Wong et al. discloses an automatic selection of models based on electronic medical records. 
Second, Applicant argues that previously cited reference Wong et al. fails to disclose the currently amended limitation of the personalized digital model is generated based on an onset of a medical condition or disease. Applicant argues that Wong et al. requires a user to have developed a medical condition to such an extent that a personalized digital model is constructed based on patient specific clinical data such as medical imaging. Examiner respectfully disagrees. Examiner submits that Wong et al. discloses a predictive analysis which creates short and long term visualizations of future health conditions depending on current patient criteria such as smoking, wherein specific medical standards may predict that certain patient habits concerning diet and exercise and the use of substances such as cigarettes could result in specific diseases or conditions i.e. model generated based on an onset of a disease or condition. See Wong et al. at [0096], [0098]. 
Accordingly, Examiner respectfully submits that independent claims 1 and 13 are taught by previously cited Wong et al., and thus the 102 rejection of claims 1-8 and 13-15 and the 103 rejection of claims 9-12 are maintained for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Pub. No. 2017/0235915 A1 teaches the continuous updating of a personalized model of anatomy of a patient (Abstract). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626       

/EVANGELINE BARR/Primary Examiner, Art Unit 3626